         Case 8:20-bk-03608-CPM             Doc 65-5     Filed 05/26/20      Page 1 of 33




discretion, without any suffix or prefix attached thereto and all signs, advertising and slogans will
only bear the name"IHOP","International House ofPancakes",or "International House ofPancakes
Restaurant," or such other Trademarks as Franchisor may hereafter specify in its Operations
Bulletins. Franchisee shall maintain a plaque ofreasonable and suitable size and design,as approved
by Franchisor, behind the host station on the interior of the premises, identifying the restaurant as
owned and operated by an independent IHOP franchisee or such other language as Franchisor shall
designate from time to time, and shall use Franchisee's correct name on all invoices, orders,
vouchers, checks, letterheads, and other similar materials, identifying the Franchised Restaurant as
being a franchise of Franchisor which is independently owned and operated by Franchisee.

        8.05 Trademark Protection.

        In the event that any third party makes any claim, by suit or otherwise, against Franchisee
because of Franchisee's use in accordance with this Agreement ofthe Trademarks, Franchisee shall
immediately notify Franchisor in writing. After receipt ofsaid notice,Franchisor shall promptly take
such action as may be necessary to protect and defend Franchisee against any such claim, suit or
demand,and Franchisor shall protect,indemnify and save Franchisee harmless from any loss, costs
or expenses arising out of or relating to any such claim, demand or suit. Franchisee shall have no
right to settle, compromise, or litigate any such claim except in strict compliance with any specific
directives provided by Franchisor relating to such specific claim. Franchisor shall have the right to
defend, compromise or settle any such claim at Franchisor's sole cost and expense, using attorneys,
advisors, experts and consultants of its own choosing, and Franchisee shall cooperate fully with
Franchisor in connection with the defense of any such claim.

        8.06    Prosecution of Infrin ers

                IfFranchisee shall receive notice or is informed or learns that any third party, which it
believes to be unauthorized to use the Trademarks, is using the Trademarks or any variant thereof,
Franchisee shall promptly notify Franchisor of the facts relating to such alleged infringing use.
Thereupon,Franchisor shall determine whether or not it wishes to take any action against such third
person on account ofsuch alleged infringement of Franchisor's Trademarks. Franchisee shall have
no right to make any demand against any such alleged infringer of Franchisor's Trademarks or to
prosecute or require Franchisor to prosecute any claim ofany kind or nature whatsoever against such
alleged infringer of Franchisor's Trademark for or on account of such infringement.

        8.07    Modification of Trademarks

               From time to time, in the Operations Bulletins, Franchisor may add to, delete or
modify any or all of the Trademarks. Franchisee shall accept, use, or cease using, as may be
applicable, the Trademarks, including any such modified or additional trade names, trademarks,
service marks,logotypes and commercial symbols,in accordance with the procedures,policies, rules
and regulations contained in the Operations Bulletins, as though they were specifically set forth in
this Agreement.


iHOPFDD 3/13
IH #419
CFRA,LLC
                                                  25
         Case 8:20-bk-03608-CPM            Doc 65-5     Filed 05/26/20      Page 2 of 33




        8.08    License to Use Trade Secrets.

               (a)Franchisor hereby grants to Franchisee, and Franchisee hereby accepts,the right,
during the Term hereof, upon the terms and conditions contained herein, to use Franchisor's Trade
Secrets, but only in connection with the retail sale at the Franchised Restaurant of those items
contained on the standard menu of IHOP Restaurants as prescribed by the Operations Bulletins.

               (b)Franchisor will disclose certain ofits Trade Secrets to Franchisee in the Operating
Bulletins, confidential correspondence, or other confidential communications, and through the
Franchisor's training program and other guidance and management assistance, and in performing
Franchisor's other obligations and exercising Franchisor's rights under this Agreement. Franchisee
acknowledges that the Trade Secrets now and hereafter provided or revealed pursuant to this
Agreement are revealed in confidence and Franchisee expressly agrees to keep and respect the
confidence so reposed.

               (c) Franchisee shall acquire no interest in the Trade Secrets other than the right to use
them in developing and operating the Franchised Restaurant during the Term. Franchisee's
duplication or use of the Trade Secrets in any other endeavor or business shall constitute an unfair
method of competition. Franchisee shall: (i) not use the Trade Secrets in any business or other
endeavor other than in connection with the Franchised Restaurant; (ii) maintain absolute
confidentiality of the Trade Secrets during and after the Term;(iii) make no unauthorized copy of
any portion ofthe Trade Secrets, including the Operating Bulletins, confidential correspondence,or
other confidential communications, whether written or oral; and (iv) operate and implement all
reasonable procedures prescribed from time to time by Franchisor to prevent unauthorized use and
disclosure ofthe Trade Secrets, including restrictions on disclosure to Owners and others who may
have access to the Operations Bulletins, or any of the Trade Secrets, and, at Franchisor's request,
Franchisee shall cause such persons to execute confidentiality agreements on a form prescribed by
Franchisor. Promptly upon Franchisor's request, Franchisee shall deliver executed copies of such
agreements to Franchisor.

                (d)Nothing herein contained shall be construed so as to require Franchisor to divulge
any Trade Secret or other of its secret processes, formulae or ingredients. Franchisor expressly
reserves all rights with respect to IHOP's goods, products,Trademarks,Trade Secrets, except for the
limited license expressly granted to Franchisee herein.

        8.09    Obligations Upon Termination or Ex irp ation.

                Upon the expiration or termination ofthis Agreement for any reason,Franchisee shall
deliver and surrender up to Franchisor or its Affiliate any and all manuals, Bulletins, instruction
sheets,forms, marks, devices,training materials, confidential communications,Trademarks,and the
possession of any physical objects bearing or containing any of said Trademarks, and shall not
thereafter use any ofthe same or any such Trademarks or Trade Secrets; provided Franchisor or its
Affiliate may, at its option purchase from Franchisee at a price equal to Franchisee's book value,
consisting of Franchisee's cost therefor less depreciation computed in accordance with GAAP, all

1HOPFDD 3/I3
IH #419
CFRA;LLC
         Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 3 of 33




signs, paper goods, dishes, and other items of personal property purchased by Franchisee in the
ordinary course of its business which are, in Franchisor's or its Affiliate's reasonable judgment, in
good, usable condition and which bear any Trademarks of Franchisor.

                                    IX
                     FURTHER OBLIGATIONS OF FRANCHISOR

        9.01 Initial Training.

       If Franchisee, or in the case of a Franchisee which is a Business Entity, an Owner or other
designated representative selected by Franchisee and approved by Franchisor ("Designated
Representative"), has not previously undergone training conducted by Franchisor for the operation of
an IHOP Restaurant, Franchisor, itself or through its Affiliate, shall:

                (a)     Furnish 5 weeks of training in the operation of an IHOP Restaurant to
Franchisee (or its Designated Representative if Franchisee is a Business Entity), and, upon
Franchisee's request, to the manager of the Franchised Restaurant (the "Initial Training"). Said
training shall be given at an IHOP Restaurant or a training center designated from time to time by
Franchisor. Franchisee (or its Designated Representative if Franchisee is a Business Entity) shall
pursue and complete such training to Franchisor's sole subjective satisfaction unless waived by
Franchisor in its sole subjective judgment, exercised in good faith, by reason ofsuch person's prior
training and experience, in which case the proposed manager ofthe Franchised Restaurant shall be
required to pursue and complete such training (unless waived by Franchisor). Ifthe manager ofthe
Franchised Restaurant is replaced by a new manager, such new manager must attend such Initial
Training and complete same to Franchisor's sole subjective satisfaction (unless waived by
Franchisor). Franchisor will provide such Initial Training to up to 2 persons during the first year
following the Effective Date at no additional cost. If Franchisor provides training to more than 2
persons, or ifFranchisee requests training for its manager more than one year following the Effective
Date, Franchisee must pay Franchisor's then current training fee for such training.

               (b) IfFranchisee has executed this Agreement in connection with a sale or transfer of
the Franchised Restaurant to Franchisee from a preexisting franchisee, and Franchisee or its assignor
has paid the then-current training fee as contemplated by Section 11.03(a)(iii) below, which is
$5,000 as ofthe date ofthis Agreement, Franchisor shall,in addition to the Initial Training,and at no
additional charge to Franchisee, permit up to 2 ofFranchisee's employees or Owners to attend one of
Franchisor's regularly scheduled training classes conducted during the one year period following the
Effective Date, subject to space availability and Franchisor's reasonable scheduling requirements
(including that Franchisor's new franchisees shall have scheduling priority over additional training to
Franchisee pursuant to this Section 9.01(b)).

                (c) At Franchisor's election,furnish management seminars from time to time for the
benefit of its franchisees, on an optional or mandatory basis. Franchisor shall have the right to
require Franchisee, its Designated Representative (if applicable), or the manager employed by
Franchisee for the Franchised Restaurant, to attend at least one management seminar per year if

IHOPFDD 3/13
IH #419
CFRA, LLC
                                                  2~
         Case 8:20-bk-03608-CPM            Doc 65-5     Filed 05/26/20      Page 4 of 33




Franchisor deems attendance to be essential. Said management seminars shall be given at an IHOP
Restaurant, a training center, or such other place designated from time to time by Franchisor.
Franchisor shall not impose any attendance fee or tuition for mandatory seminars, but may charge a
reasonable fee or tuition for optional seminars.

               (d) Notwithstanding the fact that Franchisor shall provide the Initial Training and
certain other management seminars at no additional charge, Franchisee shall bear all costs and
expenses incurred by Franchisee,its Designated Representative, and its managers and other attendees
in connection with attendance at all training programs and seminars,including transportation costs,
meals, lodging and other living expenses. Neither Franchisor nor any of its Affiliates will pay any
compensation for any services performed by any trainee during any training.

        9.02 Other Services.

        Franchisor or its Affiliates shall furnish Franchisee with:

                (a) If this Agreement has been executed pursuant to the Franchisor's Single Store
Development Program, Multi-Store Development Program or Purchase Program, on-location
assistance for such period of time as Franchisor shall deem necessary, but not exceeding 30 days
allocated at Franchisor's sole and absolute discretion between the time immediately prior to and after
the opening ofthe Franchised Restaurant by Franchisee.

               (b) If this Agreement has been executed pursuant to the Franchisor's Single Store
Development Program, Multi-Store Development Program or Purchase Program, promotional
assistance at the time of the opening of the Franchised Restaurant by Franchisee.

              (c)Periodic supervision and assistance from field representatives who shall visit the
Franchised Restaurant from time to time.

               (d)Ongoing availability at its home office for consultation and guidance with respect
to the operation and management of the Franchised Restaurant.

                 (e)In addition to the foregoing, additional assistance from the staff of Franchisor or
its Affiliate (i) upon Franchisee's request and subject to staff availability,(ii) or if Franchisee does
not have an approved manager, IHOP shall have the right to provide same at a cost to be paid by
Franchisee at the then prevailing price per person per day, as shall be specified from time to time in
the Operations Bulletins, plus reasonable transportation and living expenses.

               (~ If this Agreement has been executed pursuant to the Franchisor's Single Store
Development Program or Multi-Store Development Program, and if Franchisor determines, in its
sole discretion, that Franchisee will need training support and/or operational assistance to open the
Franchised Restaurant,a training team to provide training support and/or operations assistance for a
period of up to 3 weeks, allocated at Franchisor's sole and absolute discretion generally between 1
week prior to opening and up to 2 weeks after opening. Franchisee agrees to pay to Franchisor a

IHOPFDD 3/13
IH #419
CFRA, LLC
                                                  2g
          Case 8:20-bk-03608-CPM          Doc 65-5      Filed 05/26/20     Page 5 of 33




Training Support Fee of up to $16,500.00. The amount ofthe fee will be based upon the number of
trainers deemed necessary by Franchisor,in its sole discretion. The opening training support team is
typically made up of 7 trainers, of which 4 are provided by Franchisor at no additional cost to
Franchisee. A fifth trainer will be provided by Franchisor, at a cost to Franchisee of$5,500, unless
waived by Franchisor. The additional 2 trainers may be supplied by Franchisee, with the
understanding that these trainers must be committed to work on the opening training for the entire
duration ofthe opening training, and provided they meet Franchisor's requirements, as they maybe
specified from time to time. These requirements include being a certified trainer in their current
IHOP Restaurant, and successfully passing an SOP test administered by Franchisor prior to and/or at
the opening, if required by Franchisee. There will be no additional charge for these 2 trainers
supplied by Franchisee unless Franchisee's trainers fail to meet the above commitments and
qualifications, in which case Franchisee will be required to pay $5,500 per additional trainer supplied
by Franchisor. IfFranchisee does not have any qualified opening trainers,Franchisee will be required
to pay to Franchisor the sum of$16,500 upon execution ofthis franchise agreement. The scheduling
of the training team will generally be done 30 days prior to the anticipated opening date of the
Franchised Restaurant, based on the schedule provided by Franchisee. If training must be
rescheduled for any reason other than an act ofGod,Franchisee shall pay to Franchisor any increase
in costs that are incurred by Franchisor due to the scheduling changes, which costs may include but
are not limited to increases in airfare, car rental, and training material shipping and storage.
Franchisor estimates this cost to be between $500 and $6,000. Franchisee shall pay these charges to
Franchisor within 30 days after billing therefor.

                                     X
                       OTHER OBLIGATIONS OF FRANCHISEE

        10.01 Sales and Service of Food Products.

        Franchisee shall sell, serve and dispense only those items and products as shall be designated
by Franchisor in the Operations Bulletins. In connection therewith,the parties agree that Franchisor
or its Affiliate may, from time to time, recommend or suggest those prices to be charged by
Franchisee for each menu item sold or offered at IHOP Restaurants; and,for purposes of economy
and cost-saving to those Franchisees who elect to follow such recommendations, may cause the
production ofpre-priced menus which Franchisor or its Affiliate shall offer for sale to Franchisee.
Such recommended or suggested prices are not binding in any respect upon Franchisee, and
Franchisee is and shall be at all times,free to charge prices entirely ofits own choosing,regardless of
whether the same do or do not conform to the recommended or suggested prices. Franchisee shall
not be required to use or to purchase any pre-priced menus, and shall be entirely free to procure
menus with prices of its own choosing; provided however that such menus shall, in all respects
except as to prices, strictly comply with the specifications therefor contained in the Operations
Bulletins.

        10.02 Required Purchases of Proprietary Products.



IHOPI'DD 3/13
IH #419
CFRA, LLC
                                                 I.~
          Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 6 of 33




                (a)Franchisee shall purchase only from Franchisor or its Affiliate(ifoffered directly
to Franchisees by Franchisor) or from Franchisor approved distributors who have purchased such
products from Franchisor or its Affiliate, all of its requirements for buttermilk pancake mix, egg
batter, Harvest Grain'N Nut? pancake mix, Corn Cake pancake mix, Belgium waffle mix and such
other future products as may then be required by Franchisor, all of which may embody secret
formulas owned by Franchisor (collectively referred to as "Required Products").

               (b)For purposes ofinsuring consistency and uniformity ofproduct, Franchisee shall
purchase only from Franchisor or its Affiliate(if offered directly to Franchisees by Franchisor or its
Affiliate) or from Franchisor-designated suppliers, all of its requirements for coffee. Further,
Franchisee shall purchase only such blends ofcoffee as Franchisor shall from time to time designate.

                 (c)Except as provided in Sections 10.02(a)and(b),Franchisee shall purchase for use
in the operation ofthe Franchised Restaurant certain products which bear IHOP Trademarks that may
include, as provided in the Operations Bulletins, dishware,silverware, napkins, placemats,coasters
and other items (herein referred to as "Trademarked Products"). All such required Trademarked
Products shall comply with the specifications set forth in the Operations Bulletins. Franchisee may
purchase Trademarked Products from Franchisor or its Affiliate,if made available by Franchisor or
its Affiliate, suppliers designated by Franchisor or its Affiliate, or suppliers chosen by Franchisee as
provided in paragraph 10.03 below,provided such suppliers execute aroyalty-free trademark license
in a form reasonably satisfactory to Franchisor.

               (d)Without Franchisor's prior written consent,Franchisee may not use,offer, sell, or
give away, except at the Franchised Location, any Required Products, Trademarked Products, or
other goods or services which utilize Franchisor's Trade Secrets in whole or in part, including its
recipes, or any goods, services, materials, equipment, supplies, or inventory (including food,
beverages, condiments, and smallwares)purchased by Franchisee or any Affiliate ofFranchisee(or
any Owner,officer, director, manager ofeither)from or through any supplier pursuant to any pricing
or purchasing terms negotiated or arranged by IHOP or its Affiliates or by any approved purchasing
co-operative such as CSCS, for or on behalfofitself or its franchisees. In addition,Franchisee shall
not at any time purchase greater quantities of such products than necessary to meet its reasonably
anticipated requirements to operate its IHOP Restaurant.

        10.03 Compliance with Franchisor's Specifications.

                (a) All food products, services, supplies,equipment, materials,and menus,permitted
or required to be used in the operation ofthe Franchised Restaurant shall be in full compliance with
the specifications set forth in the Operations Bulletins and, except only those items referred to in
Sections 10.02(a) and (b), shall be purchased and procured by Franchisee from Franchisor or its
Affiliate(ifoffered by Franchisor or its Affiliate),from approved suppliers or distributors designated
by Franchisor or its Affiliate, or from suppliers or distributors selected by Franchisee and not
disapproved in writing by Franchisor or its Affiliate.


IHOPFDD 3/13
IH #419
CFRA; LLC
                                                  30
         Case 8:20-bk-03608-CPM            Doc 65-5      Filed 05/26/20      Page 7 of 33




                                                                                                IH #419
                (b)In the event that Franchisee should desire to procure any food product other than
those described in paragraphs 10.02(a) and (b), service, supplies, equipment, or material from any
supplier or distributor other than Franchisor, its Affiliate, or a supplier or distributor designated by
Franchisor or its Affiliate, Franchisor or its Affiliate shall, upon request of Franchisee, furnish to
Franchisee specifications, by established brand name wherever possible, for all such items.
Franchisee shall deliver written notice to Franchisor or its Affiliate of its desire to do so, which
notice shall identify the name and address ofsuch supplier or distributor and the items desired to be
purchased from such supplier or distributor. Franchisor shall have the right to inspect the supplier's
or distributor's facilities, conduct tests on products, require full production runs, and to require that
samples from the supplier or distributor be delivered, at Franchisor's option, either to Franchisor or
to an independent, certified laboratory designed by Franchisor for testing. Franchisee,or the supplier
or distributor, shall pay the costs ofany such test. Franchisor may withhold approval ofany supplier
or distributor proposed by Franchisee if, among other grounds, such suppliers or distributors shall
fail to demonstrate, to the reasonable satisfaction of Franchisor or its Affiliate, (i) the ability to
supply a product meeting the Franchisor's specifications,(ii)reliability with respect to the quality of
product or service, or (iii) willingness and agreement to permit Franchisor or its Affiliate to make
periodic inspections, reasonable in respect offrequency, time and manner of inspection, to assure
continued conformity to specifications. Franchisee may not purchase any products from a proposed
supplier or distributor until and unless Franchisor has provided written approval thereof to
Franchisee. Franchisor or its Affiliate shall be entitled to disapprove or to subsequently withdraw its
approval of any food product, supplier or distributor selected by Franchisee only upon the ground
that such food product, supplier or distributor has failed to meet one or more of the requirements
hereinabove set forth. Once Franchisee has delivered a notice ofits desire to purchase the specified
items from any such supplier or distributor, and Franchisor has given Franchisee its approval thereof,
it shall be entitled to purchase same from such supplier or distributor until it shall have received a
timely statement of disapproval or withdrawal of approval from Franchisor or its Affiliate.

               (c) In some instances, Franchisor's specifications may be such that only a single
supplier or a limited number of suppliers can meet such specifications. With respect to such
products, Franchisee shall purchase such products only from the source or sources designated by
Franchisor or its Affiliate.

        10.04 Insurance.

                (a) Subject to any other additional requirements set forth in the Master Lease,
sublease or equipment lease, Franchisee shall procure and maintain at Franchisee's expense during
the Term hereof policies of insurance meeting minimum standards, coverages, and limits and
insuring Franchisee against the insurable risks prescribed in Franchisor's Operations Bulletins. All
such policies ofinsurance shall name Franchisor, its Affiliates, if applicable, and such other parties
as it may designate as additional insureds, as their interests may appear, and shall provide that
Franchisor, its Affiliates, if applicable, and other parties shall receive at least 10 days prior written
notification of any cancellation, termination, amendment or modification thereof.




IHOPFDD313
                                                   ~1
         Case 8:20-bk-03608-CPM           Doc 65-5     Filed 05/26/20     Page 8 of 33




               (b) Franchisee shall provide Franchisor, its Affiliates, if applicable, and any other
parties designated by Franchisor with Certificates ofInsurance evidencing the required coverage at
least 10 days prior to the date on which the Franchised Restaurant opens for business to the public,
10 days prior to the date on which any insurance policy is scheduled to expire, and at such other
times as Franchisor may reasonably require.

               (c)IfFranchisee fails or refuses to procure and maintain insurance conforming to the
requirements prescribed by the Operations Bulletins, or fails or refuses to provide Franchisor or any
other party designated by Franchisor with a certificate of such insurance, Franchisor may but shall
not be obligated to procure, through agents and insurance companies of its own choosing, such
insurance as is necessary to meet such requirements, provided, however, such insurance need not
name Franchisee as an insured or additional insured thereunder. Payments for such insurance shall
be borne by Franchisee. Nothing herein shall be construed or deemed to impose any duty or
obligation on Franchisor to procure such insurance or as an undertaking or representation by
Franchisor that such insurance as may be procured by Franchisee or by Franchisor for Franchisee
will insure Franchisee against any or all insurable risks ofloss which may or can arise out of, or in
connection with the Franchised Restaurant. Franchisee may obtain such other or additional
insurance as Franchisee deems proper in connection with the operation of its business.

        10.05 Compliance with A~licable Laws and Operations Bulletins.

        Franchisee shall operate the Franchised Restaurant in strict compliance with all Applicable
Laws and with the standard procedures, policies,rules and regulations established by Franchisor and
incorporated herein, or in Franchisor's Operations Bulletins. Such standard procedures, policies,
rules and regulations established by Franchisor maybe revised from time to time as circumstances
warrant, and Franchisee shall strictly comply with all such procedures as they may exist from time to
time as though they were specifically set forth in this Agreement and when incorporated in
Franchisor's Operations Bulletins the same shall be deemed incorporated herein by reference. By
way ofillustration and without limitation, such standard procedures, policies,rules and regulations
may or will specify accounting records and information, payment procedures, specifications for
required supplies and purchases, including Trademarked Products, hours of operation, advertising
and promotion, cooperative programs, specifications regarding required insurance, minimum
standards and qualifications for employees, design and color of uniforms, menu items, methods of
production and food presentation, including the size and serving thereof, standards of sanitation,
maintenance and repair requirements, specifications of furniture, fixtures and equipment, flue
cleaning, and fire prevention service, appearance and cleanliness of the premises, accounting and
inventory methods and controls, forms and reports, and in general will govern all matters that, in
Franchisor'sjudgment,require standardization and uniformity in all IHOP Restaurants. Franchisor
or its Affiliate will furnish Franchisee with Franchisor's current Operations Bulletins upon the
execution of this Agreement. Said Operations Bulletins and all notices, amendments and
supplements relating thereto shall at all times remain the property of Franchisor or its Affiliate.
Franchisee shall not reproduce any portion of such Operations Bulletins by any means, shall at all
times maintain same in a secure place at the Franchised Location and,upon termination or expiration
of this Agreement shall deliver said Operations Bulletins to Franchisor or its Affiliate. Without

1HOPFDD 3/13
1H #419
CFRA; LLC
                                                 32
         Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 9 of 33




limiting the generality ofthe foregoing, Franchisor may establish emergency procedures pursuant to
which it may require Franchisee to temporarily close the Franchised Restaurant to the public, in
which event Franchisor shall not be liable to Franchisee for any losses or costs, including
consequential damages or lost profits occasioned thereby.

        10.06 Taxes.

        Franchisee shall pay in full any and all city, county, state and federal taxes arising in
connection with or levied or assessed by any Governmental Authority in connection with all or any
part ofthis Agreement,or the operation ofthe Franchised Business, or all or any ofthe merchandise
and assets being sold hereunder, promptly when due, and prior to any delinquency.

        10.07 Inspection by Franchisor.

        Franchisee expressly authorizes Franchisor, or its representatives, or those ofits Affiliate,to
enter the Franchised Restaurant at any time it is open for business, without notice, to inspect the
premises,fixtures,furnishings and equipment therein, and to examine and inspect the operations in
all respects to determine compliance with this Agreement and with Franchisor's standard operating
procedures, policies, rules and regulations.

        10.08 Participation in Operation of Franchised Business.

        Franchisee shall actively participate in the day-to-day operation ofthe Franchised Restaurant
and devote such of its time as is reasonably necessary for the efficient operation ofthe Franchised
Restaurant and the performance of its obligations under this Agreement, all ancillary documents
relating hereto and all other agreements which may then be in effect between Franchisor and/or its
Affiliate and Franchisee, or Franchisee may employ a manager to operate the Franchised Restaurant,
who has previously satisfactorily completed training conducted by Franchisor for the operation ofan
IHOP Restaurant,subject to the prior approval ofFranchisor, unless waived by Franchisor in its sole
subjective judgment, exercised in good faith, by reason of such person's prior training and
experience. Franchisee shall not divorce himself or herselffrom the active conduct ofthe operation
of the Franchised Restaurant. Franchisee shall be entitled to engage in other, noncompetitive
business activities(as defined in Section 14.01 below)so long as same do not unreasonably interfere
with the conduct of the operation of the Franchised Restaurant.

         The Majority Owner of any Business Entity shall be, as applicable, the president of
Franchisee ifit is a corporation,the manager ifit is a limited liability company,the general partner if
it is a Partnership, and the comparable position if it is any other form of Business Entity, unless
otherwise consented to by Franchisor in its sole, subjective judgment. Franchisor will review any
proposed deviations from these approved structures provided Franchisee agrees to reimburse
Franchisor for all legal fees and costs it may incur in this review process.

        Franchisee is entering into this Agreement for its own account, and not with the intent to
transfer the same (except as permitted pursuant to Section 11.03(b) below), or to offer, sell, or

IHOPPDD 3/13
1H #419
CFRA; LLC
                                                  33
        Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 10 of 33




negotiate the sale offranchises or licenses to any third party, or otherwise subfranchise, sublicense,
subcontract (including execution of any management agreement), share, divide or partition this
Agreement and nothing in this Agreement will be construed as granting Franchisee the right to do so.
 Without limiting the generality of the foregoir7g, Franchisee shall not:(1)delegate, contract for or
otherwise permit a third party to perform or assume responsibility for any part ofthe operation ofthe
Franchised Restaurant, including in connection with a management contract, purchase or other
similar agreement; or(2)require or accept any payment or other consideration from any person for
the right to manage or work in the Franchised Restaurant. Further, except with the prior written
consent ofFranchisor and otherwise in compliance with the provisions ofSection 11,no employee or
independent contractor may be an Owner of Franchisee if Franchisee is a Business Entity or
otherwise have an interest in this Agreement or the Franchised Business.

        10.09 Personal Computer. Upon request by Franchisor or its Affiliate, Franchisee shall, at
its own cost and expense, obtain and maintain a personal computer as Franchisor or its Affiliate may
specify from time to time.

        10.10 Business and Ethical Practices.

        As ofthe date ofthis Agreement,Franchisee and each ofits Owners shall be and,during the
Term shall remain, in full compliance with all Applicable Laws in each jurisdiction in which
Franchisee or such Owners, as applicable, conducts business that prohibits unfair, fraudulent or
corrupt business practices in the performance of its obligations under this Agreement and related
activities, including but not limited to the following prohibitions:

        Neither Franchisee nor any ofthe Owners shall make any expenditure other than for lawful
purposes or directly or indirectly offering, giving, promising to give or authorizing the payment or
the gift of any money, or anything of value, to any person or Business Entity, while knowing or
having reason to know that all or a portion of such money or thing of value will be given or
promised,directly or indirectly,to any government official, official ofan international organization,
officer or employee of a foreign government or anyone acting in an official capacity for a foreign
government, for the purpose of(a)influencing any action, inaction or decision ofsuch official in a
manner contrary to his or her position or creating an improper advantage; or (b) inducing such
official to influence any government or instrumentality thereof to effect or influence any act or
decision of such government or instrumentality.

       No government official, official of an international organization, political party or official
thereof, or candidate is an Owner or has any investment interest in the revenues or profit of
Franchisee.

        Neither Franchisee nor any of its Owners conducts any activity, or has failed to conduct any
activity, if such action or inaction constitutes a money laundering crime, including any money
laundering crime prohibited under the International Money Laundering Abatement and Anti-Terrorist
Financing Act ("Patriot Act") and any amendments or successors thereto.


IHOPFDD 3/13
IH #419
CFRA, LLC
         Case 8:20-bk-03608-CPM            Doc 65-5      Filed 05/26/20      Page 11 of 33




       Neither Franchisee nor any of its Owners nor any employee of any of them is named as a
"Specially Designated Nationals" or "Blocked Persons" as designated by the U.S. Department ofthe
Treasury's Office of Foreign Assets Control. Currently, this list is published under the Internet
website address "www.ustreas.gov/terrorism.html". Franchisee is neither directly nor indirectly
owned or controlled by the government of any country that is subject to a United States embargo.
Nor does Franchisee or any of its Owners act directly or indirectly on behalf of the government of
any country that is subject to a United States embargo. Franchisee agrees that it will notify
Franchisor in writing immediately of the occurrence of any event, which renders the foregoing
representations and warranties of this paragraph incorrect.

        Franchisee and its Owners represent that they understand and have been advised by legal
counsel on the requirements of the applicable laws referred to above, including the United States
Foreign Corrupt Practices Act (currently located at www.usdoj.gov/criminal/fraud/fcpa.html), any
local foreign corrupt practices laws and the Patriot Act (currently located at
www.epic.org/privacy/terrorism/hr3162.htm1), and hereby acknowledge the importance to
Franchisor, the System and the parties' relationship of their respective compliance with the
requirements of this Section 10.09, including any applicable auditing requirements a         any
requirement to report or provide access to information to Franchisor or an government,t is made
part of any applicable law. Franchisee shall take all reaso       e steps to quire ' consultants,
agents and employees to comply with such laws prior to gaging or emplo 'n ny such persons.

               INITIALS:    (CFRA,LLC)
                                                   By: Nicholas Peters, Pr~de~it

         Franchisee represents to Franchisor that it has taken all necessary and proper action required
by the laws ofthe Franchised Area and has the right to execute this Agreement and perform under all
of its terms.
                                              XI
                                       ASSIGNMENT

        11.01 Assignment by Franchisor.

        Franchisor shall have the right to assign this Agreement and all of its rights and privileges
hereunder to any other person or Business Entity; provided that, in respect to any assignment
resulting in the subsequent performance by the assignee ofthe functions ofFranchisor,the assignee
shall expressly assume and agree to perform such obligations. Without limiting the foregoing,
Franchisor may (i) assign any and all of its rights and obligations under this Agreement to an
Affiliate;(ii) sell its assets, its Marks, or its system outright to a third party;(iii) engage in a public
offering of its securities; (iv) engage in a private placement of some or all of its securities; (v)
undertake a refinancing, recapitalization, leveraged buy-out or other economic or financial
restructuring; or(vi) merge, acquire other business entities or be acquired by another business entity.
 Franchisor shall be permitted to perform such actions without liability or obligation to Franchisee
who expressly and specifically waives any claims, demands, or damages arising from or related to
any or all ofthe above actions (or variations thereof.

IHOPPDD 3/13
IH #419
CFRA, LLC
                                                   35
         Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 12 of 33




        11.02 Assignment bYFranchisee.

        (a) Dw•ing the Term, Franchisee shall have the right to assign, transfer or sell its interest in
this Agreement, upon the terms and conditions provided herein, and subject to the provisions
contained in Sections 11.03, and 11.04. The terms "Assign" and "Assignment" shall include, if
Franchisee is a Business Entity,each ofthe following:(i)the sale, assignment,transfer, conveyance,
gift, pledge, mortgage, or other encumbrance of more than 49% in the aggregate, whether in one or
more transactions, ofthe Stock ofFranchisee, by operation oflaw or otherwise or any other events)
or transactions) which,directly or indirectly, effectively changes management control ofFranchisee;
(ii) the issuance of any securities by Franchisee which itself or in combination with any other
transactions) results in the Owners existing as of the Effective Date owning less than 51% of the
outstanding shares, membership interests or voting power of Franchisee as constituted as of the
Effective Date; (iii) if Franchisee is a Partnership, the withdrawal, death or legal incapacity of a
general partner or limited partner owning 51% or more ofthe Partnership Rights ofthe Partnership,
or the admission of any additional general partner or the transfer or assignment by any general
partner of any of its Partnership Rights in the Partnership;(iv) the death or legal incapacity of any
direct or indirect Majority Owner;(v)the sale, assignment, transfer, conveyance, gift, issuance of
securities or any other event or transaction, whether in one or more transactions, by any direct or
indirect Majority Owner as of the Effective Date which results in such Majority Owner owning,
directly or indirectly, less than 51% of the Stock in Franchisee; and (vi) any merger, stock
redemption, consolidation, reorganization, recapitalization or other transfer of control of the
Franchisee, however effected. Notwithstanding the foregoing, Franchisee shall not have the right to
pledge, encumber, hypothecate or otherwise give any third party a security interest in this Franchise
Agreement or any of the rights of Franchisee hereunder, or in the operation of the Franchised
Restaurant by any other person,in any manner whatsoever, without the express written permission of
Franchisor, which permission may be withheld for any reason whatsoever in Franchisor's sole
subjective judgment. In all events, Franchisor shall have the right, but not the obligation, to furnish
any prospective assignee with copies of all financial statements which have been furnished by
Franchisee to Franchisor in accordance with this Agreement during the 3 year period prior to the date
for which approval ofthe proposed Assignment is sought. Franchisor's approval of such proposed
transaction shall not, however,be deemed a representation or guarantee by Franchisor that the terms
and conditions of the proposed transaction are economically sound or that, if the transaction is
consummated, the proposed assignee will be capable of successfully conducting the Franchised
Business and no inference to such effect shall be made from such approval. Notwithstanding
anything to the contrary herein, in the event of the death or legal incapacity of Franchisee or, if
Franchisee is a Business Entity, the Owner holding 50% or more of the Stock or voting power of
Franchisee, the transfer of Franchisee's or such Owner's interest in this agreement to its heirs,
personal representatives orconservators,as applicable,shall not give rise to Franchisor's right offirst
refusal hereunder, although such right shall apply as to any proposed Assignment by such heirs,
personal representatives or conservators.

       (b)   In the event Franchisee has executed this Franchise Agreement pursuant to a Multi-
Store Development Agreement,then notwithstanding anything to the contrary herein, during the term

IHOPFDD 3/13
IH #419
CFRA, LLC
                                                  36
         Case 8:20-bk-03608-CPM           Doc 65-5     Filed 05/26/20      Page 13 of 33




of the Multi-Store Development Agreement, this Franchise Agreement may not be transferred or
assigned without a simultaneous assignment to the same assignee of all then existing Franchise
Agreements executed pursuant to the Multi-Store Development Agreement(and all ofthe assets of
the Restaurants developed and under development pursuant thereto) and of the Multi-Store
Development Agreement (or any successor area development agreements) executed for the
Development Area, in whole or in part).

        11.03 Conditions to Assignment by Franchisee.

               (a) Any Assignment by Franchisee shall be subject to the following conditions:

                       (i) Except in the case of Franchisee's death or legal incapacity, Franchisee
shall serve upon Franchisor written notice ofthe proposed Assignment,setting forth all ofits terms
and conditions and all available information concerning the proposed assignee(the "Notice ofIntent
to Assign").

                        (ii) Franchisee shall obtain Franchisor's written consent, not to be
unreasonably withheld, ofthe proposed Assignment. The withholding ofsuch consent by Franchisor
shall be reasonable if, by way of illustration and not by limitation, the proposed assignee(1)is not
financially responsible and economically or otherwise capable of performing the obligations of
Franchisee hereunder;(2)does not meet the then-current standards set by Franchisor with respect to
its new franchisees and/or its existing franchisees who desire to acquire additional franchises, as
applicable;(3)fails to complete Franchisor's Initial Training program in accordance with Franch-
isor's then current standards,(4)fails to designate a single individual acceptable to Franchisor, with
whom Franchisor may primarily communicate, (5) fails, upon Franchisor's request, to sign
Franchisor's form offranchise agreement then being offered to prospective franchisees(except that:
(x)the assignee shall not be obligated to pay any Initial Franchise Fee other than its assumption of
any existing promissory note executed by its assignor which shall not have been paid in full;(y)the
Term and any remaining Renewal Rights thereunder shall be the same asset forth in this Agreement;
and (z)the assignee's National Advertising Fee and Local Advertising Fee may exceed the rates set
forth in Section 7.01 hereof, but assignee's Continuing Royalty shall not exceed the rate set forth in
Section 6.01); or(6)if any ofthe assignee's Owners and/or spouses, as applicable, fail or refuse to
execute a guaranty in a form satisfactory to Franchisor.

                       (iii) Franchisee, or Franchisee's heirs, personal representatives orconservators
in the case of Franchisee's death or incapacity, shall pay Franchisor the transfer fee specified from
time to time in the Operations Bulletins (the "Transfer Fee"). As ofthe date of this agreement, the
transfer fee consists of a $7,500 transfer fee and a $5,000 training fee. Fifty percent(50%)of the
non-refundable transfer fee shall be paid at the time Franchisee serves written notice upon Franchisor
ofthe proposed assignment, and the balance shall be paid by no later than the date ofthe assignment.
 Franchisor may waive all or part of the training fee to the extent that Franchisor determines in its
sole subjective judgment that the assignee does not require training.



]HOPFDD 3/13
1H #419
C~RA,LLC
                                                  37
        Case 8:20-bk-03608-CPM            Doc 65-5     Filed 05/26/20      Page 14 of 33




                       (iv)As ofthe date ofany such Assignment,Franchisee shall be in compliance
with all of its obligations owing to Franchisor or any of its Affiliates whether pursuant to this
Agreement, or any other agreements with Franchisor or its Affiliate, and shall pay in full all
outstanding amounts owed to Franchisor and its Affiliates, and the remaining balance,if any, ofthe
Initial Franchise Fee, unless waived by Franchisor.

                        (v)As a condition precedent to Franchisor's written consent,Franchisor itself,
or through its Affiliate, shall have the right, at its sole discretion, to conduct an audit and/or sales
verification prior to the proposed Assignment.

                      (vi) Unless Franchisor otherwise consents, if the proposed assignee is a
Business Entity, one person approved by Franchisor shall at all times own directly or indirectly,51
or more of the Stock of the proposed assignee.

                       (vii)Franchisee shall execute and deliver to Franchisor a general release,on a
form prescribed by Franchisor ofany and all known and unknown claims against Franchisor and its
Affiliates and their officers, directors, agents, shareholders and employees, with respect to this
Franchised Restaurant.

                (b)If Franchisee is an individual and not a Business Entity, he or she shall have the
right, without paying a Transfer Fee and without complying with the provisions ofSection 11.04,to
Assign this Agreement to a Business Entity formed by Franchisee for the purpose of owning and
operating the Franchised Restaurant, after first complying with the following conditions:

                         (i) Franchisee shall, together with said Business Entity, be jointly and
severally liable for all existing or subsequent breaches ofthis Agreement and any other agreement
between Franchisee and Franchisor or its Affiliate, and for all obligations accrued or accruing
thereunder. Franchisee, his/her spouse, as applicable, and all other Owners and their spouses, as
applicable, shall sign a guaranty in the form prescribed by Franchisor. Franchisee shall waive notice
or demand in the event of default, and will be bound by any modifications or supplemental
agreements entered into between the assignee Business Entity and Franchisor and/or its Affiliate, as
hereinafter set forth;

                     (ii) The assignee Business Entity shall provide Franchisor with all charter or
other documents, and execute an acceptance of such assignment, in the form prescribed by
Franchisor which shall contain covenants agreeing to be bound by all of the terms and conditions
herein contained;

                      (iii) Franchisee shall be possessed of and retain at all times, legal and
beneficial ownership ofnot less than 51% ofall the outstanding Stock ofthe assignee(including the
voting power of such Stock), unless otherwise agreed to in writing by Franchisor in its sole
discretion;



IHOPFDD 3/13
IH #419
CFRA; LLC
            Case 8:20-bk-03608-CPM          Doc 65-5     Filed 05/26/20   Page 15 of 33




                      (iv) All of the Stock certificates or other evidence of Ownership issued by
assignee Business Entity shall have endorsed upon them the following legend: "The transfer ofthis
[Stock] is subject to the terms and conditions of a Franchise Agreement, relating to an IHOP
Restaurant, dated           , 20     ", and the date of this Agreement shall be inserted into such
statement; and

                       (v)When incorporation or organization ofthe Business Entity shall have been
completed,Franchisee shall advise Franchisor and thereafter keep Franchisor advised ofthe names,
addresses and titles of the officers, directors, and resident agent of the assignee corporation, the
names and addresses ofthe shareholders and the number ofshares issued to each,and the address of
the principal office of said corporation.

                       (vi)No Assignment pursuant to this paragraph 11.03(b)shall be deemed to be
effective unless and until Franchisee shall have complied with all of the provisions hereunder.

            11.04 Franchisor's Right of First Refusal.

                (a) Except with respect to an Assignment to a Business Entity as provided for in
paragraph 11.03(b), or an Assignment to Franchisee's heirs, personal representatives orconservators
in the case of Franchisee's death or legal incapacity, within 30 days after Franchisor's receipt of
Franchisee's Notice of Intent to Assign its interest in this Agreement as set forth in Paragraph
11.03(a)(i),(or ifFranchisor shall request additional information, within 30 days after receipt ofsuch
additional information), Franchisor may,at its option, accept the proposed Assignment to itselfor its
nominee, upon the terms and conditions specified in the notice.

               (b)Should Franchisor not exercise its option and Franchisee fails to consummate the
proposed Assignment within 90 days upon the same terms and with the same assignee as disclosed in
the Notice of Intent to Assign to Franchisor, Franchisor's right of first refusal shall revive.

            11.05 Offers of Securities.

                Securities, partnership or other ownership interests in Franchisee may not be offered
to the public under the Securities Act of 1933, as amended, nor may they be registered under the
Securities Exchange Act of 1934, as amended, or any comparable federal, state or foreign law,rule
or regulation. Such interest may be offered by private offering or otherwise only with the prior
written consent of Franchisor, which consent shall not be unreasonably withheld. All materials
required for any such private offering by federal or state law shall be submitted to Franchisor for a
limited review as discussed below prior to being filed with any governmental agency; and any
materials to be used in any exempt offering shall be submitted to Franchisor for such review prior to
their use. No such offering by Franchisee shall imply that Franchisor is participating in an
underwriting,issuance or offering ofsecurities ofFranchisee or Franchisor,and Franchisor=s review
ofany offering materials shall be limited solely to the subject ofthe relationship between Franchisee
and Franchisor and its Affiliates. Franchisor may, at its option, require Franchisee=s offering
materials to contain a written statement prescribed by Franchisor concerning the limitations

11-IOPPDD 3/13
~i-~ ~a~~
CFRA, LLC
                                                   39
        Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 16 of 33




described in the preceding sentence. Franchisee, its Owners and the other participants in the offering
must fully defend and indemnify Franchisor, and its Affiliates, their respective officers, directors,
managers)(ifa limited liability company),shareholders, members,partners, agents,representatives,
independent contractors, servants and employees of each of them, from and against any and all
losses, costs and liability in connection with the offering and shall execute any additional
documentation required by Franchisor to further evidence this indemnity. For each proposed
offering, Franchisee shall pay, in addition to any transfer fee required under Section 11.05 of this
Agreement, to Franchisor such amount as is necessary to reimburse Franchisor for its reasonable
costs and expenses associated with reviewing the proposed offering including without limitation,
legal and accounting fees. Franchisee shall give Franchisor written notice at least 30 days prior to
the date of commencement of any offering or other transaction covered by this Section.

        11.06 Dele atg ion by Franchisor.

        Franchisor shall have the right to delegate to one or more of its Affiliates some or all of
Franchisor's duties to Franchisee under this Agreement; provided, however,Franchisor shall remain
fully responsible to Franchisee for the full and faithful performance of all its obligations to
Franchisee hereunder.

                                       XII
                              DEFAULT BY FRANCHISEE

        12.01 Right of Termination After Notice of Default.

                 Except as otherwise expressly provided for in this Agreement, including under
Section 12.02 of this Agreement, Franchisee shall have 10 days (or 5 days in the case of
non-payment of money) after Franchisor's written notice of a Material Breach within which to
remedy such breach, and to provide evidence of such remedy to Franchisor. If any such material
breach is not cured within that time period, or such longer time period as Applicable Law may
require or as Franchisor may specify in the notice ofdefault,this Agreement and all rights granted by
it shall thereupon automatically terminate at Franchisor's election without further notice or
opportunity to cure. If any such Material Breach,except those relating to the nonpayment ofmoney,
by its nature cannot be cured within such 10 day period, and Franchisee shall immediately commence
and diligently continue to cure such default, Franchisor shall upon Franchisee's written request given
prior to the expiration ofsaid 10 day cure period, allow Franchisee such additional reasonable period
oftime as Franchisor deems reasonably necessary to cure such Material Breach. As used herein,the
phrase "Material Breach" shall include:

              (a) Failure ofFranchisee(or its Affiliate)to pay in full promptly when due any or all
payment obligations arising under this Agreement or any ofthe agreements listed in paragraph 16.03
hereinbelow, including, without limitation, payments due under any development agreement,
including payments under the Development Impact Assistance Program,ifapplicable,(together with
this Agreement, "the agreements"); and


1HOPFDD 3/13
1H #4l9
CFRA, LLC
                                                 i~
         Case 8:20-bk-03608-CPM          Doc 65-5      Filed 05/26/20     Page 17 of 33




               (b)Failure of Franchisee to comply with any other material obligation ofFranchisee
under the agreements, including a failure to comply with Franchisor's Operations Bulletins as
described in paragraph 10.05.

        12.02 Termination Without Notice.

               Franchisee shall be deemed to be in material default and Franchisor may,at its option,
terminate this Agreement and all rights granted hereunder, without affording Franchisee any
opportunity to cure the default, effective immediately, without prior notice to Franchisee, upon the
occurrence ofany or all ofthe following events, each of which shall be deemed an incurable breach
of this Agreement:

               (a)Ifan audit or investigation conducted by Franchisor discloses that Franchisee has
knowingly maintained false books or records, or submitted false reports to Franchisor,or knowingly
understated its Gross Sales or withheld the reporting of any of Franchisee's Gross Sales.

               (b) Franchisee's material misrepresentation to Franchisor with respect to any
information provided in connection with its application to become an IHOP Franchisee, including
any relevant credit information.

              (c)IfFranchisee shall attempt or purport to assign this Agreement, without the prior
written consent of Franchisor, or if an Assignment ofthis Agreement by Franchisee shall occur by
operation oflaw, or by reason ofjudicial process.

                (d)If Franchisee shall attempt to Assign Franchisor's Trademarks, or the goodwill
connected thereto, or if Franchisee shall use, or permit the use of said Trademarks, or the goodwill
connected thereto in derogation of Franchisor's rights pursuant to this Agreement, or if Franchisee
shall use or permit the use of said Trademarks, or the goodwill annexed thereto in a manner, or at
locations not authorized by Franchisor pursuant to the terms ofthis Agreement, or takes any action
which reflects materially and unfavorably upon the operation and reputation of the Franchised
Restaurant, or the "IHOP" chain generally and/or if Franchisee engages in the unauthorized use,
disclosure, or duplication ofthe Trade Secrets, excluding independent acts ofemployees or others if
Franchisee shall have exercised its best efforts to prevent such disclosures or use.

                (e) If Franchisee, or any of its principal Owners, is convicted of or pleads guilty or
nolo contendere to a felony or any other criminal misconduct which is relevant to the operation ofthe
franchise, or that is reasonably likely, in the sole opinion of Franchisor, to adversely affect the
Franchisor's reputation, system, Trademarks or the goodwill associated therewith, or Franchisor's
interest therein;

               (~ If in Franchisor's reasonable judgment, Franchisee's continued operation of the
franchise will result in an imminent danger to public health or safety.



1HOPFDD 3/13
11-1 #419
CFRA, LLC
         Case 8:20-bk-03608-CPM            Doc 65-5      Filed 05/26/20     Page 18 of 33




             (g)IfFranchisee fails, for a period of20 days after notification ofnoncompliance,to
comply with any Applicable Law governing the operation of the Franchised Restaurant.

                (h)If Franchisee is a party to a sublease with Franchisor or its Leasing Affiliate, the
attachment ofany involuntary lien in the sum of$10,000 or more upon any ofthe business assets or
property of Franchisee which lien is not removed, or for which Franchisee does not post bond
sufficient to satisfy such lien within 30 days after notification of such lien.

              (i)Ifthis Agreement has been signed under the Single Store Development Program,
and Franchisee fails to open the Restaurant by the date specified in Section 4.02 (a) (unless
Franchisee has complied with Section 4.02 (c)).

               (j) Any default by Franchisee under any mortgage, deed of trust, lease or sublease,
including any sublease with Franchisor or its Leasing Affiliate, covering the premises in which the
Franchised Restaurant is located, which results in Franchisee being unable to continue operations at
the Franchised Restaurant.

                (k) If Franchisee shall "abandon" the Franchised Restaurant without Franchisor's
prior written consent. For purposes ofthis Agreement,"abandon" means Franchisee's failure, at any
time during the term ofthis Agreement:(i)to keep the Franchised Restaurant open and operating for
business during ordinary business hours for a period of3 consecutive days, except as provided in the
Franchisor's Operations Bulletins,(ii)to keep the Franchised Restaurant open and operating for any
period after which it is not unreasonable under the facts and circumstances for Franchisor to
conclude that Franchisee does not intend to continue to operate the Franchised Restaurant, unless
such failure to operate is due to Force Majeure(subject to the requirements ofSection 12.04)or such
closure is caused by action by any Governmental Authority.

                (1)Franchisee's insolvency(as revealed by its records or otherwise); or, ifFranchisee
files a voluntary petition and is adjudicated a bankrupt; or ifan involuntary petition is filed against it
and such petition is not dismissed within 30 days; or if it shall make an assignment for the benefit of
creditors; or if a receiver or trustee in bankruptcy or similar officer, temporary or permanent, be
appointed to take charge ofFranchisee's affairs or any ofits property; or ifdissolution be commenced
by or against Franchisee or if any judgment against Franchisee remains unsatisfied or unbonded of
record for 15 days.

                (m) Upon the death or permanent disability of Franchisee, if Franchisee is an
individual, or, if Franchisee is an Entity, any Majority Owner, unless the executor, administrator,
conservator, or other personal representative ofsuch person ("Representative")or Franchisee shall,
promptly following such death or disability, (i) notify Franchisor of any death or disability; (ii) if
Franchisee is an individual, notify Franchisor ofits desire to continue as Franchisee hereunder, and
(iii) if Franchisee is an individual, or if such deceased or permanently disabled Owner is the Chief
Executive Officer or Director of Operations, within sixty (60) days from the date of death or
disability, appoint a designated successor reasonably acceptable to Franchisor to continue to oversee
the proper ongoing development and operation ofthe Franchisee and the Franchised Restaurant,(iv)

IHOPFDD 3/]3
1H #419
CFRA. LLC
                                                   42
        Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 19 of 33




otherwise reasonably satisfy Franchisor that Franchisee's(ifan individual)or such Majority Owner's
(if Franchisee is an Entity) heirs) meet all of the standards and qualifications for a transferee
Franchisee, or Majority Owner,as the case may be, or agrees to transfer promptly(and in any event
within 12 months)following such death or disability, his or her Equity in Franchisee to a third party
who satisfies such standards and qualifications, and subject to Franchisor's right to approval ofsuch
transfer and the Right of First Refusal.

               (n)Franchisee receives 3 or more written notices ofdefault(whether concerning the
same ofdifferent obligations)in any 12 month period during the Term,whether or not corrected after
notice, which repeated course of conduct shall itself be grounds for termination of this Agreement
without further notice or opportunity to cure.

        12.03 Cross Default.

                 Except for a default or termination of any Area Development Agreement, Single
Store Development Agreement, Multi-Store Development Agreement or other development
agreement offered by Franchisor, consisting solely of Franchisee's failure to meet the development
schedule thereunder,any Material Default by Franchisee under the terms and conditions ofany lease,
or any other agreement between Franchisor(or its Affiliate), on the one hand,and Franchisee(or its
Affiliate), on the other, or any default by Franchisee ofits obligations to any Advertising Cooperative
of which it is a member, shall be deemed to be a Material Default of this Agreement.
Notwithstanding the foregoing, Franchisor shall not declare a default under this Section 12.03 as to
any agreement, which, if standing alone, would not be subject to default absent this cross-default
provision, until an additional sixty(60)days past the date ofcure date specified in the noticed default
and then, only if, such default remains uncured. The foregoing is not intended to amend, modify or
limit the cross-default provisions in any such other agreement, if any.

        12.04 Special Requirements for Asserted Force Majeure.

               If Franchisee claims an event of Force Majeure, Franchisee shall provide written
notice to Company as soon as practicable, but in no event more than thirty (30) days from the
occurrence of the event. The notice must (i) state that Franchisee believes that an event of Force
Majeure has occurred and expressly include the words "Force Majeure," (ii) describe the
circumstances ofthe event with particularity, and (iii) describe how the Force Majeure has impacted
Franchisee's performance under this Agreement. Franchisee must also provide all other information
as may be requested by Company,in its reasonable discretion, and periodic updates on Franchisee's
progress and diligence in responding to and overcoming the Force Majeure. Thereafter, Franchisee
must notify Company immediately upon cessation of Force Majeure. If Franchisee fails to notify
Company of any alleged Force Majeure within 7 days, or fails to provide updates at reasonable
intervals during the continuance ofthe alleged Force Majeure, Franchisee shall be deemed to have
waived the right to claim Force Majeure.

        12.05 Conformity With Laws.


IHOPFDD 3/]3
IFI #419
CFRA, LLC
                                                 43
         Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 20 of 33




                                                                                             IH #419
                Ifany valid law or regulation by a Governmental Authority withjurisdiction over this
Agreement shall limit Franchisor's rights oftermination or require a longer or different notice than
that specified in this Article XII, this Agreement shall be deemed amended to confirm with the
minimum notice periods or restrictions upon termination required by such law or regulation.
Franchisor shall not, however, be precluded from contesting the validity, enforceability or
application of such laws or regulations in any action, arbitration, hearing or dispute relating to this
Agreement or the termination thereof.

                                       XIII
                             ARBITRATION AND REMEDIES

        13.01 Arbitration.

                (a) Subject to Section 13.01(b), any controversy or claim, except those described in
paragraph 13.03, arising out of or relating to this Agreement, or any agreement relating thereto, or
any breach of this Agreement including any claim that this Agreement or any portion thereof is
invalid,illegal or otherwise voidable, shall be submitted to arbitration before and in accordance with
the commercial rules ofthe American Arbitration Association and judgment upon the award maybe
entered in any court having jurisdiction thereof; provided, however, that this clause shall not limit
either party's(or its Affiliate's)right to obtain any provisional remedy,including injunctive relief, or
to obtain writs ofrecovery ofpossession,or similar relief,from any court ofcompetentjurisdiction,
as necessary or appropriate to require the other party to comply, or to prohibit the other party's non
compliance, with its obligations hereunder or under the sublease, if applicable, or in Franchisor's
case to obtain possession of the Franchised Location or protect the Trademarks or other property
rights ofFranchisor(or its Affiliate), or, as part ofsuch action or proceeding,to seek damages,costs
and expenses caused to or incurred by it by reason of the act or action or non action which caused
such party (or its Affiliate)to institute such action or proceeding. The institution of any such action
or proceeding for provisional remedy or similar relief shall not be deemed a waiver on its part to
institution of an arbitration proceeding pursuant to the provisions of this Article. If Franchisee
subleases the Franchised Restaurant or Franchised Location by or through Franchisor or its Affiliate,
in the event of an arbitration award which includes a determination that this Agreement is or has
expired or has been terminated by reason ofFranchisee's default thereof, Franchisee consents to the
entry of a judgment by a court of competent jurisdiction containing an appropriate writ for the
recovery ofpossession ofthe premises. The situs ofarbitration proceedings shall be in Los Angeles,
California.

               (b) All arbitration proceedings and claims shall be filed and prosecuted separately
and individually in the name ofFranchisee and Franchisor(and/or its Affiliate), and not in any class
action or representative capacity, and shall not be consolidated with claims asserted by or against any
other franchisee. The following shall not be subject to arbitration: any claim or dispute involving or
contesting the validity of any ofthe Trademarks, any dispute alleging a violation offederal or state
securities law, and class action claims. The decision of whether any issue, claim, controversy or
dispute is arbitrable shall be made by the arbitrator, who shall have jurisdiction to make such
determination. Unless prohibited bylaw, both Franchisor and Franchisee hereby waive the right, if

II-IOPFDD313
                                                  44
         Case 8:20-bk-03608-CPM           Doc 65-5     Filed 05/26/20     Page 21 of 33




any, to obtain any award for exemplary or punitive damages from the other in any arbitration, or
judicial proceeding, or other adjudication, arising out of or with respect to this Agreement, or any
breach thereof, including any claim that said Agreement, or any part thereof, is invalid, illegal or
otherwise voidable or void. The arbitration and the parties' agreement therefor shall be deemed to be
self executing, and if either party fails to appear at any properly noticed arbitration proceeding, an
award may be entered against such party despite said failure to appear.

        13.02 Remedies of Franchisor.

                In the event of a Material Breach of this Agreement, Franchisor may, at its election
pursue the following remedies in addition to such other remedies as may be available to it hereunder
and at law or equity: (i) terminate this Agreement, and thereafter bring such action as it may deem
proper to protect its rights hereunder, in accordance with the provisions ofthis Article XIII, and (ii)
seek to recover such damages,including all sums due and owing pursuant to this Agreement and any
other agreement relating thereto, and the benefit of its bargain hereunder, as Franchisor may,in its
discretion, deem appropriate. In computing such damages,it is agreed that the benefit ofFranchisor's
bargain shall include Franchisor's average Continuing Royalty fee of 4.5% of Franchisee's Gross
Sales, computed on the basis of the last 26 weeks that Franchisee conducted business at its
Franchised Restaurant(or ifany such Franchised Restaurant is open for less than 26 weeks,the entire
period that any such Franchised Restaurant is open for business) multiplied by the number of weeks
remaining under this Franchise Agreement, computed from the effective date ofthe termination of
this Agreement. Said sum shall thereupon be "present valued" by discounting the same,on an annual
basis, predicated upon the prime rate charged by the Chase Manhattan Bank ofNew York City, on
the effective date of such termination.

        13.03 Summary Possessory Actions.

               If Franchisee subleases the Franchised Restaurant or Franchised Location from
Franchisor or its Affiliate, Franchisor or such Affiliate shall be entitled to maintain actions in
unlawful or forcible detainer or other appropriate summary possessory action for recovery of the
premises of said Franchised Restaurant or Location, in any court of competentjurisdiction without
being required to resort to arbitration, in respect ofany uncured default by Franchisee in payment of
premises rental under the sublease or by reason of any of the causes specified in Sections 12.01,
12.02 and 12.03, for a judgment which shall, if Franchisor or such Affiliate shall prevail therein,
include both an order for restitution ofthe premises and any monetary reliefincident thereto which
may by law be awarded in any such possessory action. In any such possessory action by Franchisor
or such Affiliate, Franchisee shall be entitled to assert defenses, set offs and counterclaims, if any,
which are permitted by applicable law in such a possessory action, but no others; and,if Franchisee
shall prevail thereon, it may obtain any relief thereon which may by law be awarded in such
possessory action.

        13.04 Interest on Late Payments.

               In addition to the other remedies available to Franchisor,in the event that Franchisee

IHOPrDD 3/13
IH #419
CFRA. LLC
         Case 8:20-bk-03608-CPM           Doc 65-5     Filed 05/26/20     Page 22 of 33




shall fail or refuse to make any of the payments due under this Agreement, any sublease, any
equipment lease, or any purchase contracts for equipment or supplies which were entered into prior
to, contemporaneously with or subsequent to this Agreement, when due,Franchisee shall pay interest
at the highest rate permitted by law,or 1.5%per month, whichever is less, ofsuch late obligations to
defray the cost of maintaining Franchisee's account in arrears, it being expressly understood that
payment of this charge shall not forgive or excuse any arrearage.

        13.05 In proceeding with arbitration and in making determinations through arbitration,the
arbitrators shall not have the power or authority to waive, extend, amend, modify or suspend any
terms of this Agreement or the reasonable standards of business performance and operation
established by Franchisor in good faith. The filing of a demand for arbitration or any notice or
request to arbitrate, shall not stay, postpone or rescind the effectiveness of any termination of this
Agreement; provided however, that the foregoing is not intended to preclude either party from
seeking any provisional remedy from the arbitrator, including bringing a motion requesting a
restraining order or injunction with regard to such termination,ifsuch party believes any termination
ofthis Agreement was improper.

         13.06 With respect to all claims which, as a matter of law or public policy, cannot be
submitted to arbitration, then Franchisee hereby irrevocably submits to the exclusive jurisdiction of
the Federal District Court for the Central District of California, Los Angeles, and if as a matter of
law or public policy such matter cannot be heard in Federal Court,to the exclusivejurisdiction ofthe
State Courts ofLos Angeles County, California. Franchisee and its principals, directors, Owners,if
any, hereby waive all questions ofpersonaljurisdiction for the purpose ofcarrying out this provision,
and that personal service may be made on them in any legal proceeding arising out ofthis Agreement
by any means allowed by California or federal law. Franchisee and its principals, directors, and
Owners, if any, further agree that venue for any legal proceeding relating to or arising out of this
Agreement shall be Los Angeles County, California; provided that for any action (i) for monies
owed;(ii)for injunctive or other extraordinary relief; or (iii) involving possession or disposition of,
or other relief relating to, real property, Franchisor's Leasing Affiliate may bring an action in any
state or Federal District Court which has jurisdiction.

                                          XIV
                                    NON-COMPETITION

        14.01            General.

        Without Franchisor's prior written consent which may be withheld for any reason in Franchis-
or's sole subjective discretion, Franchisee shall not, during the Term, including any extension or
renewal thereof, directly or indirectly, own, operate, control or have any financial interest in any
family style restaurant, pancake house, coffee shop,buffet serving breakfast, or diner,including but
not limited to the Village Inn, Bob's Big Boy, Shoney's, Denny's, Perkins', Waffle House, Baker's
Square, Cocos, JB's,            Cracker Barrel, Marie Callendar's, Friendly's, Bob Evans' Farms,
                       Allies,
Mimi's, Carrows, Denny's Diner, Golden Corral, Original Pancake House, Country Kitchen,
Hometown Buffet, or any other food service operation that sells pancakes or derives more than 25%

IHOPFDD 3/13
IH #419
CPRA, LLC
                                                 46
         Case 8:20-bk-03608-CPM          Doc 65-5      Filed 05/26/20     Page 23 of 33




of its total sales from sit down breakfast items. The foregoing prohibitions shall not apply to
ownership by Franchisee ofless than 3% ofthe issued and outstanding stock ofany company whose
shares are listed for trading over any public exchange orover-the-counter market and whose business
includes the owning, operating, or franchising offamily style restaurants, pancake houses,or coffee
shops, provided Franchisee does not control any such company. Franchisee also agrees that it will
not at any time communicate, divulge, or use for the benefit of himselfor herselfor any other person
or entity, other than in the course of conduct of the Franchised Restaurant, any information or
knowledge which it may have acquired in connection with the operation of the Franchised
Restaurant, and that it will not do any act prejudicial or injurious to the business or goodwill of
Franchisor, any of its Affiliates, or any other IHOP franchisee. As used in this paragraph
AFranchisee@ shall include Franchisee and each ofits Owners and affiliates, the respective officers,
directors, managers and affiliates of each ofthem, and the spouse and family members who live in
the same household of each ofthe foregoing who are individuals.

                                      XV
                            INDEMNITY BY FRANCHISEE

        15.01          Indemnity Franchisee.

        Franchisee shall defend,indemnify and hold Franchisor and each Affiliate harmless from and
against any and all claims, demands, losses, damages, costs, liabilities and expenses (including
attorneys' fees and costs of suit) of whatever kind or character, on account of any actual or alleged
loss, injury or damage to any person, firm or corporation or to any property arising out of or in
connection with the operation ofthe Franchised Restaurant.

                                         XVI
                                    MISCELLANEOUS

        16.01 Right To Cure Defaults

        In addition to all other remedies herein granted,ifFranchisee shall default in the performance
ofany ofits obligations or breach any term or condition ofthis Agreement or any related agreement,
Franchisor or its Affiliate may,at its election,immediately or at any time thereafter, without waiving
any claim for breach hereunder and without notice to Franchisee cure such default for the account
and on behalf of Franchisee, and the cost to Franchisor or its Affiliate thereof shall be due and
payable on demand and shall be deemed to be additional compensation due to Franchisor or its
Affiliate hereunder and shall be added to the amount ofcompensation next accruing hereunder,at the
election of Franchisor or its Affiliate.

        16.02    Obligations Upon Termination

               (a) In the event of the termination or expiration of this Agreement for whatever
reason, Franchisee shall forthwith discontinue the use of Franchisor's Trademarks and shall not
thereafter operate or do business under any name or in any manner that might tend to give the general

IIiOPrDD 3/13
IH #419
CFRA, LLC
                                                 47
         Case 8:20-bk-03608-CPM           Doc 65-5     Filed 05/26/20      Page 24 of 33




public the impression that it is either directly or indirectly associated, affiliated, franchised or
licensed by or related to,the IHOP Restaurant system,and shall not, either directly or indirectly, use
any name, logotype, symbol or format confusingly similar to the IHOP Trademarks or formats, at
either the Franchised Location,the Franchised Restaurant or any other location not then franchised to
Franchisee by Franchisor. Since Franchisor's IHOP Restaurants have a distinctive color scheme,
unless Franchisor exercises its right to cause an assignment ofthe lease for the Franchised Location
or Franchised Restaurant pursuant to paragraph 4.04(a), Franchisee shall promptly upon demand by
Franchisor or its Affiliate repaint the Franchised Restaurant in a different color scheme. In addition,
upon such expiration or termination, Franchisee shall not, either directly or indirectly, for any
purpose whatsoever, use any of Franchisor's Trade Secrets, procedures, techniques or materials
acquired by Franchisee by virtue ofthe relationship created by this Franchise Agreement,including,
(i)recipes,formulae and descriptions offood products;(ii)the Operations Bulletins and all manuals,
Bulletins, instruction sheets, and supplements thereto and shall return same to Franchisor; (iii) all
forms, advertising matter, marks, devices, insignias, slogans and designs used from time to time in
connection with IHOP Restaurants; and (iv)all copyrights, Trademarks and patents now or hereafter
applied for or granted in connection with the operation ofIHOP Restaurants.

               (b) Further, Franchisee shall, at Franchisor's option,cancel or assign to Franchisor or
its designate all of Franchisee's right, title and interest in any Internet and website home pages,
domain name listings and registrations which contain the Trademarks, or any of them, in whole or
part, and Franchisee shall notify Network Solutions, InterNIC or other applicable domain name
registrar and all listing agencies, upon the termination or expiration hereof, of the termination of
Franchisee's right to use any domain name, web page and other Internet devise associated with
Franchisor or any "IHOP" Restaurant, and authorize and instruct their cancellation or transfer to
Franchisor, as directed by Franchisor. Franchisee is not entitled to any compensation from Franchisor
if Franchisor exercises its said rights or options.

                (c) Franchisor shall have the option, exercisable by written notice within 30 days
after the termination of this Agreement, to take an assignment of all telephone numbers (and
associated listings)for the Franchised Restaurant, and Franchisee shall notify the telephone company
and all listing agencies of the termination or expiration of Franchisee's right to use any telephone
number and any classified or other telephone directory listings associated with the Restaurant, and
authorize and instruct their transfer to Franchisor. Franchisee hereby irrevocably appoints Franchisor
as Franchisee's attorney-in-fact to execute in the name of and on behalf of Franchisee any and all
instruments necessary or appropriate to transfer any or all such telephone numbers and listings to
Franchisor, if Franchisee fails to do so for any reason.

              (d) The covenants of Franchisee contained in this paragraph 16.02 shall survive the
termination of this Agreement.

        16.03 Entire Agreement.

      This Agreement and the Operations Bulletins contain all ofthe terms and conditions agreed
upon by the parties hereto with reference to the specific subject matter hereof, and no other

IHOPFDD 3/13
IH #419
CFRA,LLC
           Case 8:20-bk-03608-CPM          Doc 65-5     Filed 05/26/20      Page 25 of 33




agreements oral or otherwise shall be deemed to exist or to bind any of the parties hereto and all
prior and contemporaneous agreements, understandings and representations are merged herein and
superseded hereby. Except as set forth in the Franchise Disclosure Document,Franchisor represents
that there are no contemporaneous agreements or understandings relating to the subject matter hereof
between the parties that are not contained herein. No officer or employee or agent of Franchisor has
any authority to make any representation or promise not contained in this Agreement or in any
Franchise Disclosure Document for prospective franchisees required by Applicable Law, and
Franchisee agrees that it has executed this Agreement without reliance upon any such representation
or promise. Notwithstanding the foregoing, for purposes of default, with respect to any other
agreements relating hereto, including, but not limited to, any purchase agreement, single store or
multi-store development agreement or other development agreement as may be offered by Franchisor
from time to time, lease or sublease for the Franchised Location or Franchised Restaurant, any
equipment purchase agreement, equipment lease or sublease, any sign lease, or any purchase
contracts for equipment or supplies which were entered into prior to, contemporaneously with, or
subsequent to the Effective Date between Franchisee and Franchisor or its Affiliate, or between
Franchisee and third parties, or any franchise fee promissory note, any material default thereofshall
also be a material breach ofthis Agreement. This Agreement cannot be modified or changed except
by written instrument expressly referring to this Agreement, signed by all ofthe parties hereto.

          16.04 Severability.

        Nothing contained in this Agreement shall be construed as requiring the commission ofany
act contrary to law. Whenever there is any conflict between any provisions ofthis Agreement or the
Operations Bulletins and any present or future statute, law, ordinance, regulation, or judicial
decision, contrary to which the parties have no legal right to contract, the latter shall prevail, but in
such event the provision of this Agreement or the Operations Bulletins thus affected shall be
curtailed and limited only to the extent necessary to bring it within the requirements ofthe law. In
the event that any part, Article, paragraph, sentence or clause of this Agreement or the Operations
Bulletins shall be held to be indefinite, invalid or otherwise unenforceable,the indefinite,invalid or
unenforceable provision shall be deemed deleted, and the remaining part of the Agreement shall
continue in full force and effect, unless said provision pertains to the payment of fees, pursuant to
Articles V,VI and VII hereof,in which case this Agreement shall, at Franchisor's option,terminate.

          16.05 Waiver And Delay.

       No waiver by Franchisor of any breach or series of breaches or defaults in performance by
Franchisee and no failure, refusal or neglect of Franchisor either to exercise any right, power or
option given to it hereunder or to insist upon strict compliance with or performance ofFranchisee's
obligations under this Agreement or the Operations Bulletins, shall constitute a waiver of the
provisions of this Agreement or the Operations Bulletins with respect to any prior, concurrent or
subsequent breach thereof or a waiver by Franchisor of its rights at any time thereafter to require
exact and strict compliance with the provisions thereof.

          16.06 Survival Of Covenants.

II-[OPI=DD 3/13
IH #419
CFRA; LLC
                                                   49
         Case 8:20-bk-03608-CPM           Doc 65-5      Filed 05/26/20     Page 26 of 33




        The covenants contained in this Agreement which by their terms require performance by the
parties after the expiration or termination of this Agreement shall be enforceable notwithstanding
said expiration or other termination of this Agreement for any reason whatsoever.

        16.07 Successors And Assi ns.

       This Agreement shall be binding upon and inure to the benefit ofthe successors and assigns
of Franchisor and shall be binding upon and inure to the benefit of Franchisee and its or their
respective heirs, executors, administrators, successors and assigns, subject to the restrictions on
Assignment contained herein.

        16.08 Joint And Several Liability.

       If Franchisee consists of more than one person or entity, or a combination thereof, the
obligations and liabilities of each such person or entity to Franchisor are joint and several.

        16.09 Governin~w.

        All matters relating to arbitration and within the scope ofthe federal arbitration act(9 U.S.C.
'1 et seq.) will be governed by such act. Except to the extent governed by the Federal Arbitration
Act, the United States Trademark Act of 1946 (Lanham Act, 15 U.S.C. ' 1051 et seq.) or other
Federal law,this agreement and the relationship between Franchisee and Franchisor will be governed
by and construed in accordance the laws ofthe state of California, without giving effect to principles
of conflicts of law, except that (a) the provisions of Section 14.01 of this Agreement respecting
non-competition covenants shall be governed in accordance with the laws of the State where the
Franchised Restaurant is located, and (b)the California Franchise Investment Law, and any other
state law relating to (1)the offer and sale of franchises (2)franchise relationships, or(3) business
opportunities, will not apply unless the applicablejurisdictional requirements are met independently
without reference to this paragraph.

        16.10 Counterparts.

       This Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and the same
instrument.

        16.11 Fees And Expenses.

        Should any party hereto commence any action or proceeding for the purpose ofenforcing,or
preventing the breach of, any provision hereof, whether by arbitration, judicial or quasijudicial
action or otherwise, or for damages for any alleged breach of any provision hereof, or for a
declaration ofsuch party's rights or obligations hereunder, or commence any appeal therefrom,then
the prevailing party shall be reimbursed by the losing party for all costs and expenses incurred in

1HOPFDD 3/13
1H #419
CFRA. LLC
                                                  QI]
        Case 8:20-bk-03608-CPM           Doc 65-5     Filed 05/26/20     Page 27 of 33




connection herewith,including reasonable attorneys'fees for the services rendered to such prevailing
party. Notwithstanding the foregoing,ifFranchisor incurs expenses in connection with Franchisee=s
failure to pay when due amounts owing to Franchisor or otherwise to comply with this Franchise
Agreement, including, but not limited to legal and accounting fees, Franchisee will reimburse
Franchisor for any such costs and expenses which Franchisor incurs.

        16.12 Notices.

        Except as otherwise expressly provided herein, all notices, reports and documents permitted
or required to be delivered by the provisions of the Agreement shall be delivered by hand, by
telegraph or telecopier, by FedEx, DHL Worldwide Express, or other reputable overnight courier
service ("Courier"), or by deposit with United States Mail by Registered or Certified Mail, Return
Receipt Requested, postage prepaid,and shall be deemed so delivered at the earlier of, as applicable:
the time delivered by hand, one business day after transmission by facsimile(with confirming copy
sent by mail), 1 business day after deposit with a Courier for delivery, or 3 business days after
placement in the United States Mail by Registered or Certified Mail, Return Receipt Requested,
postage prepaid, and addressed as follows:

                              General Counsel
                              International House of Pancakes, LLC
                              450 N. Brand Boulevard, 7th Floor
                              Glendale, California 91203-2306

        The addresses herein given for notice maybe changed at any time by either party by written
notice given to the other party as herein provided.

        In addition to the foregoing,Franchisee shall provide to Franchisor an e-mail address and the
telephone number and address ofits residence and principal place of business, if different from the
Franchised Location,and any changes thereto; provided that delivery by e-mail or telephone shall not
constitute notice hereunder.

        16.13 Relationship Of Franchisee To Franchisor.

        It is expressly agreed that the parties intend by this Agreement to establish between
Franchisor and Franchisee the relationship of franchisor and franchisee, and that it is not the
intention of either party to undertake a joint venture or to make Franchisee in any sense an agent,
partner, employee or affiliate of Franchisor or any Franchisor Affiliate. It is further agreed that
Franchisee has no authority to create or assume in the name of, or on behalf of, Franchisor or any
Franchisor Affiliate any obligation, express or implied, or to act or purport to act as the agent or
representative of Franchisor or any Franchisor Affiliate for any purpose whatsoever.

        16.14 Gender And Construction.



IHOPFDD 3/13
lH #419
CPRA. LLC
                                                 51
         Case 8:20-bk-03608-CPM          Doc 65-5     Filed 05/26/20    Page 28 of 33




        All terms used in any one number or gender shall extend to mean and include any other
number and gender as the facts, context, or sense ofthis Agreement or any Article or Section hereof
inay require. As used in this Agreement,the words "include," "includes" or "including" are used in a
non-exclusive sense. Unless otherwise expressly provided herein to the contrary, any consent,
approval or authorization of Franchisor which Franchisee inay be required to obtain hereunder may
be given or withheld by Franchisor in its sole and absolute discretion, and on any occasion where
Franchisor is required or permitted hereunder to make anyjudgment or determination,including any
decision as to whether any condition or circumstance meets Franchisor's standards or satisfaction,
Franchisor may do so in its sole subjective judgment. Section and paragraph titles used in this
Agreement are for convenience only and shall not be deemed to affect the meaning of any of the
terms, provisions, covenants or conditions of this Agreement.

        16.15 Payments.

        All payments required hereunder, shall be paid in United States Dollars.

        16.16 Non-Solicitation.

        During the Term ofthis Agreement and for 1 year following the expiration or termination and
each Assignment, Franchisee shall not, without the prior written consent of Franchisor, directly or
indirectly:(a)employ or attempt to employ any person who at that time is employed by Franchisor,
an Affiliate of Franchisor, or any other Franchisee or area developer of Franchisor, including,
without limitation, any manager or assistant manager;(b)employ or attempt to employ any person
who within six(6)months prior thereto had been employed by Franchisor, an Affiliate ofFranchisor,
or any other Franchisee or area developer of Franchisor; or (c) induce or attempt to induce any
person to leave his or her employment with Franchisor, an Affiliate ofFranchisor, or any franchisee
or area developer of Franchisor.

                                      XVII
                            SUBMISSION OF AGREEMENT

        17.01 General.

      The submission of this Agreement does not constitute an offer, and this Agreement shall
become effective only upon the execution thereof by Franchisor and Franchisee. THIS
AGREEMENT SHALL NOT BE BINDING ON FRANCHISOR UNLESS AND UNTIL IT SHALL
HAVE BEEN ACCEPTED AND SIGNED BY AN AUTHORIZED OFFICER OF FRANCHISOR.
THIS AGREEMENT SHALL NOT BECOME EFFECTIVE UNTIL AND UNLESS FRANCHISEE
SHALL HAVE RECEIVED A FRANCHISE DISCLOSURE DOCUMENT 1N SUCH FORM AND
MANNER AS MAY BE REQUIRED UNDER OR PURSUANT TO APPLICABLE LAW.




IHOPFDD 3/13
IH #419
CFRA; LLC
                                                52
        Case 8:20-bk-03608-CPM           Doc 65-5     Filed 05/26/20     Page 29 of 33




         Franchisee jointly and severally acknowledges that it has carefully read this Agreement and
all other related documents to be executed concurrently or in conjunction with the execution hereof,
that it has had the opportunity to obtain the advice of counsel in connection with entering into this
Agreement,that it understands the nature ofthis Agreement, and that it intends to comply herewith
and be bound hereby. Except as set forth in the Franchise Disclosure Document, if any such
representation was made,Franchisor expressly disclaims making,and Franchisee acknowledges that
it has not received or relied on any warranty or guarantee, express or implied, as to the potential
volume, profits, expenses, or success ofthe business venture contemplated by this Agreement.

       IN WITNESS WHEREOF, Franchisor and Franchisee have caused this Agreement to be
executed as ofthe day and year first above written.

                                       FRANCHISOR:
                                            RESTAURANTS LLC
                                        Dela are limited liability company
                                      ~  nowl ged and Affirmed as ofs~ nzrn nc r zi ,2016


                                                     F. Anhut, Senior Vice

     I HEREBY AC OWLEDGE T T AT LEAST 14 CALENDAR DAYS PRIOR TO THE
DATE THAT I HAVE    CUTED     S AGREEMENT,OR HAVE PAID ANY CONSIDER-
ATION THEREFOR,I RECEIVED,AND HAVE SINCE READ,FRANCHISOR'S FRANCHISE
DISCLOSURE DOCUMENT; I HEREBY ALSO ACKNOWLEDGE THAT I RECEIVED A
COMPLETELY PREPARED COPY OF THIS AGREEMENT MORE THAN 7 CALENDAR
DAYS PRIOR TO THE DATE I HAVE EXECUTED SAME.

                                      FRANCHISEE:
                                      CFRA,LLC
                                      a Delaware limi      lability company


                                      By:
                                                    Nicholas Peters,P esident




IHOPPDD 3/13
IH #419
CFRA; LLC
                                                53
                                                 Case 8:20-bk-03608-CPM                                                              Doc 65-5                            Filed 05/26/20                                     Page 30 of 33


                                  <.                                      "_:.                                                                                                             Belmont                   ;~                                                                            p
                                                                                                                                                                                         g~                            Gu~~wn~w          t                                                       ~E
                          SNMI A1WIItWf
                                                                                                                                                                                                                                                                                                 p O

                                                                                                                                                                                                         i~uwYn KMf                                                                                                     f
                          '~                                                     ~                                                                                                           ~          ~                                                 Arcadia lakes                                   ~           ~~
                                                                 ..
                                                                                                                                                                                                                                                                                                                        m
                                                                                                                                                                                      NFL`           °
                                                                                                                                                                                                     Q           ;SSS!!                      -       (i ~:            _.                                  ?
                                                                                                                                                                  Fau awn                            j                                                           ~                                   --
                                                                                                                                                                                                                                                                                 .....
                          St Andrews                                                                           .~.~                                                                                 Q                               ~'~~~s
            ~~                                                                                 `~
                                             -~                                                                                                                                                                                                                                              ~ ~~
                                                                                                                                                                                                                                                                                             E

                                   ~                         tIQMdOt                                                    M.~w r.r                ,x                                      n:                                                                                                i
                                                              ~                                                                                                                                                                                                                           L
try                                               pittt~ ~                                                                                     ~      ~                                                                  ~°'~       M.n,.
                                                                                                                                               f                                                   nwn                      s                                                            t                                       ~~..
                                                       e
                            ~„                                                                      ~                               atOr                          K.                                                         a
        '_
                   _~
                                                                                                                    fw~envt~oo
                                                                                                                                               ~f~   ~                    ~                         ~
                                                                                                                                                                                                                                 ~                                                           '~ ~d.~to

                  ~                    7                                             y ESTAttS
                                                                                                                                                                                                                                                                 Forest Acres
                                                                                                        ~                                                                     Evv irnvww+                                                        «~

                                                                                                                                                                                      t..~M S~     ~ ~       ~dfST M4~4
                                                                                                                  ,.,~. Cll~lef~~         .)St'                                        b7"
                                                                                 ._.~_..
                                                                                                                                                                  G
      ~u~,                                          ~.                                                                     _    .. M+~w~. H~~.
                                                                                                                                                                                                    ~1~~ M4~                                                                                                         M~Nn.d~ iw:.
         '`iBwd                        ~                                                                            \~         'ns~,                              D•.*~.H r,.,.~,.,     ,~                                       fiu~xwono                           ~~                                               cd~k t,<t-
                                                                                                                     ~~~
                                                                                                                                                                       r~.                                                q~
                                                                                                                                               Sinn                                          CM Pou+'s
                                                                                 ~ ~~Yd                                    ~`5,           ~ ccwi                                                                    7s
      ~~~~Y,pir                        a
                                       z                                         y                      Il~~              '                 ,~                        cw..cw
                                                                                                            M~e~.c~9St
                                                                                                                                             f                                                                                                                                                  --
                                                                                                                                             ~                          i 21 ~'                                                                                                              t 7{0
                          1~               TEA                                   ~        u                                                                                           WALLS G~RW M                  51yJpyi
                                                                                         '-                         ~                '.         ~                     Un~rwl~ty of
                                                                                                                                                                  _5~ <<~~„~..                                     ,-,                           r               ~.
                                                                                                                                                                                                                                                                 '~                      M4WiON MLL

                                                                                               m b ia                                                     ~
                                                                                                                                                                                          ~~.,~                    ~_~
                          Ca                     '~y,~~t~ Rd                                                      ~a                          Cw,w~r M.~~                         ~                                                              N                                ~                                      Y~av«s
                                       w.u.Y+.•                                                     'yad~`                                a     w.~.~u                                                                                                                         woodn~r
       ~;                                                                                                   TN 1Nsrw.~t n tr.c~
                                                                                                                                                                                                    ~,                                           a                                                                          ~m v,.:
                                                          P'~.
                                                                                                                                                      ~                 O                       ~                  Ll~r~n
                                                                                                                                                                                                                    w.~,w~~                                                                                            ^~
                            g                                                                                                                                                           Ainrl


       3                                                    ti'~p                             ~ _~                                  f~                                                  ~`d
         ~, ., Sprin~jd                                  o,
                                                          ~ ~                                                                       *                                                                                    ~*a`'
                                                                 j~'
                                                                 .4               N
                                                  ~              ~               `~                                      U~                                                                                                                                                -       1fIMfAGt 1A10o~•.

                                                                      1                                                                                                                                                                 S~                6!''
       '~1                                           ~                ~                                                                                                                       SaKLne BNd                                             __              BHT


      0           voy                                                                                                                                         S~
                                                                      r~
             .,           ,..    •.~                                                                               Ur                                          i
                                                                                                    Mob CRS                                                                                                                         ~~                                                                    q      ~
                                                                                                                                                              o


                                                                           ~n'                                                                 ~                                                                                                                                                                &ur Ec+~rct
                                                                                                                                               ~                                                                                                                                                              Q9

                                                                                                                                                                                                            Ci                                               EASw~r Du.                          Q                          ..
                                                                                     ~"»:~                                                                                    ~
             t1
                                                                                       ,.,f
        c~t'
  ti~                                                                                               ~~
                                                                                                                                                                                                                                    t




                                                                                         'y
                  IHOP #419                                                                                                                                                                                                                  ~                                                                                   ~
i ("1             1031 Assembly St.                                                       ~                                           ~';                     g                                                                             `~
  VZ              Columbia, SC                                                                D~z~ana
                                                                                                                                              ~               ~                                                                                       o ~o,s sae.o n►~o.~u r u~~.on c«oo~wo~~

  O               Franchised Area
                                                                                     0
                                                                                                                                                                  F
                                                                                                                                                                                                                          '

                                                                                     n                                                                                                     ,#t`"                                 QO

                                                                                                                                                                                                                               6~
                      y                      ~                                                                      r~                                                                                                       r'
                                                                                                                                                                                                                             M


The Franchised Area depicted on this map should not be construed as a representation by International House of Pancakes, llC("IHOP")
or any of its agents, that you will or can expect to attain any specific amount or range of income, sales profits or earnings from the operation
of a franchised business within this Franchised Area. Actual results vary from operation to operation and we cannot estimate the results that
any franchisee may achieve. You are expected to evaluate your own income, sales, profits and earnings potential. You should always seek
independent financial, business and legal advice in assessing the suitability of this business opportunity for you.                                                                                                                                                                                  No Window
                   Case 8:20-bk-03608-CPM                   Doc 65-5   Filed 05/26/20   Page 31 of 33

    Exhibit A
    Franchised Area (Census Block Groups)
                                                                                                         Hod
                                                                                                         ESi   A U R A
                                                                                                                    _J I




                                                                                                     i
                                                                                                                       N
                                                                                                     L=-
    IHOP #419
    1031 Assembly Street COLUMBIA, SC 29201-3145
   3 June 2013                                                                Coordinates Longitude: -81.034322
                                                                                            Latitude: 33.998338

    Census Block Group          Longitude                Latitude

    450630202011                -81.051025               33.981350
    450630202012                -81.061562               33.979698
    450630202013                -81.059349               33.972519
    450630203001                -81.054291               33.990345
    450630203002                -81.065781               33.984917
    450630203003                -81.066193               33.993851
    450630205052                -81.077942               33.992603
    450630205092                -81.071106               34.004181
    450630205093                -81.070290               33.999901
    450630205094                -81.068398               34.001244
    450790002001                -81.038399               34.037727
    450790004001                -81.045769               34.035297
    450790004002                -81.054115               34.034550
    450790005001                -81.025894               34.036060
    450790005002                -81.033051               34.032017
    450790006001                -81.049232               34.025425
    450790006002                -81.058510               34.021488
    450790007001                -81.029968               34.019356
    450790007002                -81.036636               34.020351
    450790007003                -81.043022               34.019810
    450790007004                -81.050095               34.013996
    450790009001                -81.013237               34.025810
    450790009002                -81.012573               34.029659
    450790009003                -81.022476               34.028484
    450790010001                -81.025055               34.021900
    450790010002                -81.021461               34.019146
    450790010003                -81.017921               34.020657
    450790010004                -81.017738               34.016693
    450790010005                -81.017082               34.013947
    450790011002                -81.004379               34.024330
    450790011004                -81.001427               34.019203
    450790011005                -81.010605               34.019413
    450790012001                -80.989143               34.013504
    450790012002                -81.003410               34.012257
    450790013001                -81.013268               34.012161




Data Source: Pitney Bowes Business Insight
O 2011 Pitney Bowes Software Inc. All Rights Reserved.                                                            Page 1
                   Case 8:20-bk-03608-CPM                    Doc 65-5   Filed 05/26/20   Page 32 of 33

    Exhibit A
    Franchised Area (Census Block Groups)                                                             iNo~
                                                                                                      ,/
                                                                                                      ~ E
                                                                                                          S L A U R A
                                                                                                                      N`✓
                                                                                                      \~


   IHOP #419
   1031 Assembly Street COLUMBIA, SC 29201-3145
   3 June 2013                                                                 Coordinates Longitude: -81.034322
                                                                                             Latitude: 33.998338


    Census Block Group           Longitude                Latitude

    450790013002                -81.011063                34.009102
    450790013003                -81.012001                34.004314
    450790013004                -81.017487                34.009350
    450790014001                -81.026321                34.010349
    450790014002                -81.029831                34.008614
    450790015001                -81.037285                34.009338
    450790015002                -81.033882                34.001850
    450790016001                -81.045036                34.009052
    450790016002                -81.043129                34.005131
    450790016003                -81.048744                34.002457
    450790016004                -81.052650                34.005493
    450790018001                -81.036697                33.996536
    450790018002                -81.035110                33.992695
    450790018003                -81.045944                33.993217
    450790019001                -81.027748                33.997040
    450790020011                -81.024460                34.002407
    450790020012                -81.022270                33.998745
    450790020021                -81.016441                34.001907
    450790021001                -81.009117                34.002041
    450790021002                -81.008644                33.998405
    450790021003                -81.011337                33.996536
    450790021004                -81.011002                33.992828
    450790021005                -81.007103                33.991840
    450790022001                -80.998634                34.005116
    450790022002                -81.003731                34.006924
    450790023001                -80.987106                34.005138
    450790023002                -80.983604                33.997700
    450790023003                -80.993195                34.002460
    450790025001                -81.001465                33.995403
    450790025002                -80.996300                33.994896
    450790025003                -80.990906                33.992661
    450790026021                -80.996506                33.984554
    450790026022                -81.006493                33.977074
    450790026023                -81.005630                33.982761
    450790027001                -81.019272                33.996033




Data Source: Pitney Bowes Business Insight
OO 2011 Pitney Bowes Software Inc. All Rights Reserved.                                                          Page 2
                   Case 8:20-bk-03608-CPM                    Doc 65-5   Filed 05/26/20   Page 33 of 33

   Exhibit A
   Franchised Area (Census Block Groups)                                                              IHOE5   a u   R A
                                                                                                                        N   r




                                                                                                          r
                                                                                                      ii
                                                                                                      V - -


   IHOP #419
   1031 Assembly Street COLUMBIA, SC 29201-3145
   3 June 2013                                                                 Coordinates Longitude: -81.034322
                                                                                             Latitude: 33.998338


   Census Block Group           Longitude                 Latitude

    450790027002                -81.017471                33.992264
    450790027003                -81.013870                33.987480
    450790027004                -81.020844                33.986076
    450790028001                -81.026390                33.989983
    450790028002                -81.037521                33.983887
    450790104033                -81.069077                34.017662
    450790105021                -81.061928                34.030228
    450790117011                -81.004326                33.967918
    450790117012                -81.011421                33.946720




Data Source: Pitney Bowes Business Insight
OO 2011 Pitney Bowes Software Inc. All Rights Reserved.                                                             Page 3
